Name: Decision of the EEA Joint Committee No 95/98 of 25 September 1998 amending Annex XVIII (Health and safety at work, labour law, and equal treatment for men and women) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  business classification;  labour law and labour relations
 Date Published: 1999-07-22

 Avis juridique important|21999D0722(14)Decision of the EEA Joint Committee No 95/98 of 25 September 1998 amending Annex XVIII (Health and safety at work, labour law, and equal treatment for men and women) to the EEA Agreement Official Journal L 189 , 22/07/1999 P. 0069 - 0069DECISION OF THE EEA JOINT COMMITTEENo 95/98of 25 September 1998amending Annex XVIII (Health and safety at work, labour law, and equal treatment for men and women) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the, Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex XVIII to the Agreement was amended by Decision of the EEA Joint Committee No 37/98 of 30 April 1998(1);Whereas Council Directive 94/45/EC of 22 September 1994 on the establishment of a European Works Council or a procedure in Community-scale undertakings and Community-scale groups of undertakings for the purposes of informing and consulting employees is to apply also to the United Kingdom of Great Britain and Northern Ireland(2);Whereas Council Directive 97/74/EC of 15 December 1997 extending, to the United Kingdom of Great Britain and Northern Ireland, Directive 94/45/EC on the establishment of a European Works Council or a procedure in Community-scale undertakings and Community-scale groups of undertakings for the purposes of informing and consulting employees(3), is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The asterisk in point 27 (Council Directive 94/45/EC) in Annex XVIII to the Agreement shall be deleted.Article 2The following shall be added in point 27 (Council Directive 94/45/EC) in Annex XVIII to the Agreement: "as amended by:- 397 L 0074: Council Directive 97/74/EC of 15 December 1997 (OJ L 10, 16.1.1998, p. 22)."Article 3The texts of Directive 97/74/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 4This Decision shall enter into force on 26 September 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 5This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 25 September 1998.For the EEA Joint CommitteeThe PresidentN. v. LIECHTENSTEIN(1) OJ L 310, 19.11.1998, p. 25.(2) OJ L 254, 30.9.1994, p. 64.(3) OJ L 10, 16.1.1998, p. 22.